The question is whether the Seekonk River Bridge Commissioners, in building the bridge over the river, exceeded their authority by extending it beyond the eastern bank to Warren Avenue, and there establishing the eastern abutment. We think not. The act, Pub. Laws R.I. cap. 349, §§ 3, 4, of March 28, 1883, provides that, in a certain event which occurred, the bridge should be built "over the river," on or near the site of the old bridge, "in such place and manner" as the commissioners should determine, "according to plans and specifications by them approved." The power is very broadly given. The location of the bridge and manner of constructing it are both left wholly to the commissioners. The plaintiff contends that the authority given is to build "over the river," but not beyond it; that the commissioners might have built over without building beyond it if they had built at grade with the river banks; and that they therefore exceeded their authority when they built beyond it. We think such a construction is too narrow. The bridge was in fact reared high above the river, and we do not see how there can be any question but that the commissioners, under their power to build it in "such manner as they might determine," were authorized to build it in that manner. The bridge so built required strong and massive abutments correspondingly high; and such abutments would, as a matter of reasonable if not absolute necessity, be erected out of the river on the solid ground. The commissioners were authorized by the fifth section of the act to "take and appropriate, if necessary for the purposes of the bridge, the private property of any person or of any municipal or other corporation," and, by a later act, to "purchase any real estate" required. It may be said that it does not follow that they were authorized to carry the bridge to Warren Avenue and plant the abutment there, since they might have established it immediately on the river bank. Doubtless their power should be construed as limited by the purposes for which it was conferred, and an extension of the bridge beyond the river bank without reason, or for reasons having no proper relation to the bridge as such, would be unauthorized. But such does not appear to have been the case here. On the contrary it appears, from an inspection of the photograph and plat, that the bridge *Page 37 
was extended at the height at which it is built for the accommodation of a street and of divers railway tracks beneath it. If the abutment had been erected directly on the bank, it would have been necessary to connect the bridge with the highway beyond by a long slope or incline for the safe and easy transit of the public travel. This would have blocked the street below, and would have either displaced the railway tracks or have left them to be crossed at grade at the foot of the slope, greatly to the peril and inconvenience of travel. Manifestly, therefore, the extension of the bridge was designed and executed in subservience to the purpose for which the bridge was built, namely, to furnish a safe and convenient highway across the river. The bridge accomplishes its purpose the better for being thus extended. Our conclusion is that the abutment is lawfully erected in Warren Avenue, and consequently was not a public nuisance. This being so, the plaintiffs' action cannot be maintained.1
New trial denied.
1 See Gerhard v. Bridge Commissioners, 15 R.I. 334.